COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-398-CV





SAMUEL MUGENYI KADYEBO
	APPELLANT



V.



THE TEXAS DEPARTMENT OF PUBLIC SAFETY
	APPELLEE



----------



FROM THE 348TH
 DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On December 4, 2008, we notified appellant, in accordance with rules of appellate procedure 37.3.(b) and 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid and appellant paid or made arrangements to pay for preparation of the appellate record. 
See
 Tex. R. App. P. 37.3.(b)
, 42.3(c).  Appellant has not paid the $175 filing fee or 
made arrangements to pay for the record
.  
See
 
Tex. R. App. P.
 5, 12.1(b), 42.3(c).  Instead, he filed “Appellant’s  Second Motion To Challenge Order Sustaining A Contest To Affidavit Of Indigence Alternatively Styled Appellant’s Motion To Rehear Challenge To Order Sustaining A Contest To Affidavit Of Indigence
.”  

We deny appellant’s motion.  Accordingly, because appellant has failed to comply with requirements of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM



PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  



DELIVERED:
  December 18, 2008  

















FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).